Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 12-26 are pending.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15, 17-20 and 22-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1,2-6,8-11,12, 14-16,17,19-22 of U.S. Patent No. 11,019,340 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 12, 17 and 22 of the current application include broader limitations of the independent claims 1, 6, 11,12, 17 and 22 of the U.S. Patent No. 11,019,340 B2.
The limitations of claims 12, 17 and 22 of the current application can be read on the limitations of the independent claims 1,2-6,8-11,12, 14-16,17,19-22 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 3, 18 and 23 of the current application can be read on limitations of claims 3, 8, 14 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 14,19 and 24 of the current application can be read on limitations of claim 4, 9, 15 of the U.S. Patent No. 11,019,340 B2.
The limitation of claim 15, 20 and 25 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 11,019,340 B2.
Nonetheless, claims 12-15, 17-20 and 22-25 of the present application made the claim a broader version of claims 1, 6, 11,12, 17 and 22 of U.S. Patent No. 11,019,340 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 12-15, 17-20 and 22-25 is not patentably distinct from claim 1, 6, 11,12, 17 and 22 of U.S. Patent No. 11,019,340 B2.



Response to Amendment
Applicant's argument, filed on August 02, 2022 has been entered and carefully considered. Claims 12-26 are added . Claims 12-26 are pending. 

Response to Arguments
Applicant's arguments filed on 08/02/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NGUYEN et al. (US 2013/0107969 A1) in view of Lee (US. Pub. No. 2008/0219578 A1).
Regarding claim 12, NGUYEN teaches a method of decoding a bitstream of encoded video by reconstructing significant-coefficient flags for a transform unit([see in fig. 7-8]- method for reconstructing a significance map), the transform unit being partitioned into a plurality of non-overlapping blocks([para 0039; 0058]- dividing or partitioning the transform unit structure into blocks.), the method comprising: for each block of the plurality of non-overlapping blocks([para 0039]-non-overlapping blocks): determining whether a significant-coefficient group flag of the block is set([abstract and para 0025-0027]- the determination of the correct context for a significant-coefficient flag depends on determining and summing the values of the significant-coefficient flags at neighboring locations (typically five locations); when it is determined that the significant-coefficient group flag of the block is set, for each significant-coefficient flag in the block: determining a first context index from a context set([para 0075]- In operation 304, the significant-coefficient group flags are decoded from the bitstream. The significant-coefficient group flags may have been entropy encoded using whatever applicable binarization scheme is specified by the standard or specified in the header information. For example, context-adaptive binary arithmetic coding may be used in some instances. The significant-coefficient group flags are decoded by determining the context for each flag position (bit position in the higher level significance map--e.g. the L1 significance map), and then decoding the flag value from the bitstream and updating the context based on the flag value. The size of the set of significant-coefficient-group flags is known because the scan order is known and the last-significant coefficient was identified in operation 302; thus, the size of the L1 significance map is determined. In the case of non-evenly partitioned groups, a suitable signaling of the group sizes and positions may be provided in the syntax); when a position of the block is at the upper-left corner of the transform unit, setting the first context index as a selected context index([para 0075 and 0093]- At operation 310, the decoder determines whether it has reach the end of the reverse scan order, i.e. the coefficient at the upper left corner of the transform unit, e.g. [0,0]. If so, then the process 300 ends; if not, then the decoder moves to the next position in the reverse scan order in operation 312 and repeats operations 306 and 308 to reconstruct the significant-coefficient flag for that next position), and when the position of the block is not at the upper-left corner of the transform unit, modifying the first context index by adding an off set to the first context index([para 0091; 0093;0095-0097 and para 0101]-context is being determined  based on different position).
However, NGUYEN does not explicitly disclose setting the modified first context index as the selected context index; and entropy decoding the significant-coefficient flag using the selected context index.
In an analogous art, LEE teaches setting the modified first context index as the selected context index([see in fig. 8 and para 0053;0054; 0056; 0062]- in FIG. 8, when the binary value of the first index 89 of the significance map 4 is encoded, the binary value of the corresponding first scan index 88 of the significance map 3 of the previous residual block is 1, and therefore context (CTX 1,1) is selected); and entropy decoding the significant-coefficient flag using the selected context index([para 0053]- a context which is usually used when a predetermined flag, i.e., significant_coeff_flag[i], indicating whether or not a coefficient of an i-th scan index (i=1,2,3, . . . , 15, 16) of a current residual block is a significant coefficient, is encoded, is further divided and selected according to whether or not a corresponding coefficient of a previous residual block is a significant coefficient, and by using a probability model based on the selected context, the significant_coeff_flag[i] is encoded). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Lee to the modified system of NGUYEN a method of and apparatus for CABAC-encoding and CABAC-decoding a significance map indicating the positions of significant coefficients having non-zero value of a residual block [Lee; para 0003 ].
Regarding claim 13, LEE teaches wherein the block is a 4x4 block, and the position of the block is determined according to whether an x-coordinate and a y-coordinate of the block are each within 4 positions of the upper-left corner of the transform unit([see in fig. 2]- in operation 210, coded_block_flag, which indicates whether or not a non-zero coefficient value exists among 16 quantized coefficients of a current 4.times.4 residual block, is encoded. In a given residual block, if the coded_block_flag is 0, it means that no information to be transmitted exists. According to the H.264 standard draft, a context which is used in the encoding of the coded_block_flag of the current residual block is determined by using context information which is used for encoding adjacent blocks of the same type as that of the current residual block, positioned above and to the left of the current residual block).
	Regarding claim 14, NGUYEN teaches wherein the x-coordinate and the y-coordinate correspond to a first significant-coefficient flag of the block to be decoded in a reverse scan order([para 0027;0054;0066 and 0069]- The significant-coefficient-group flags may be determined during the same scan (although a certain amount of buffering of value may be used in practical implementations as the scan order will generally involve crossing through multiple blocks; in some cases, the determination of the significant-coefficient-group flag is made when the encoder determines it has scanned the last coefficient for that group, e.g. the exit coefficient). In some implementations, the encoder may perform a second scan of either the L0 significance map or of the transform unit to determine the significant-coefficient-group flags).
Regarding claim 15, Lee teaches wherein when the position of the block is at the upper-left corner of the transform unit, selecting a specific context index for the significant-coefficient flag in the DC position of the block ([see in Fig. 2]- FIG. 2, in operation 210, coded_block_flag, which indicates whether or not a non-zero coefficient value exists among 16 quantized coefficients of a current 4x4 residual block, is encoded. In a given residual block, if the coded_block_flag is 0, it means that no information to be transmitted exists. According to the H.264 standard draft, a context which is used in the encoding of the oded_block_flag of the current residual block is determined by using context information which is used for encoding adjacent blocks of the same type as that of the current residual block, positioned above and to the left of the current residual block).
Regarding claim 16, NGUYEN teaches wherein the value of the offset is equal to the number of context indices in the context set([para 0091; 0093; 0123 and 0126]-context assigned to 1).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 12. Hence; all limitations for claim 17 have been met in claim 12.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 12. Hence; all limitations for claim 22 have been met in claim 12.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	SASAI et al., US 2012/0328209 A1, discloses Method for determining a context for use in a current block.
2.	Budagavi., US 2013/0336385A1, discloses Inverse transformation using pruning in video coding.
3.	He et al., US 2013/0336410 A1, discloses Methods and devices for reconstructing coefficient levels from a bitstream of encoded video data for a coefficient group in a transform unit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487